DETAILED CORRESPONDENCE

Claims 1-20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/5/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “flow stop” in claims 1, 8, and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Drawings
The drawings are objected to because Figs. 1-8 should be labeled as “Prior Art”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure.  If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement.  In certain patents, particularly those for compounds and compositions, wherein the process for making and/or the use thereof are not obvious, the abstract should set forth a process for making and/or use thereof.  If the new technical disclosure involves modifications or alternatives, the abstract should mention by way of example the preferred modification or alternative.
The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

(1) if a machine or apparatus, its organization and operation;
(2) if an article, its method of making;
(3) if a chemical compound, its identity and use;
(4) if a mixture, its ingredients;
(5) if a process, the steps.
Extensive mechanical and design details of apparatus should not be given.
The abstract of the disclosure is objected to because the last sentence is a statement of purported merit.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 15 is objected to because of the following informalities: “wherein flow stop” is an apparent typo of “wherein a flow stop”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 12  There is insufficient antecedent basis in the claim for “the flow plug”.  The examiner has assumed that the claim was intended to depend from claim 11, which, if that is the case, would overcome this rejection and be consistent with the applicant’s claims 4-6.  Claim 13 depends from claim 12, although, to be consistent with the applicant’s claims 4-6, claim 13 should also depend from claim 11.
Claim 19  There is insufficient antecedent basis in the claim for “the flow plug”.  The examiner has assumed that the claim was intended to depend from claim 18, which, if that is the case, would overcome this rejection and be consistent with the applicant’s claims 4-6.  Claim 20 depends from claim 19, although, to be consistent with the applicant’s claims 4-6, claim 20 should also depend from claim 18.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3, 4, 8, 10, 11, 15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reed (WO2018052857).
Claim 1  Reed discloses a downhole tool for particulate fallback prevention [Figs. 16,17,23-25,1,2; abstract], comprising: 
a generally tubular housing [Reed uses the housing 302 of Figs. 23-25 for the inner conduit/sand bridge inducer 200 of Figs. 16,17; page 18, line 17 – page 19, line 23] defining an upper opening 309, a lower opening 307, and a passage 305 therebetween [page 22, lines 13-19; the 303 reference numeral in the Reed description should always be 302]; and 
a generally tubular inner conduit 200 coaxially positioned within the housing to form an annulus in the housing, the inner conduit having an upper end 226 and a lower end 214,216 and defining an inner flow path therebetween [page 19, line 19 – page 20, line 23], the inner conduit having a plurality of slots 206 therein that allow fluid to flow between the inner flow path and the annulus; 
wherein a flow stop 205 terminates the inner conduit at the upper end thereof, the flow stop configured to plug or cap the upper end of the inner conduit to force fluid to flow through the plurality of slots 206 [per end cap 205 closing off passage 204; page 18, line 17 – page 19, line 18].  
Claim 3  Reed, as discussed with respect to claim 1, discloses that one or more slots in the plurality of slots 206 are lateral slots [Fig. 16], diagonal slots [Fig. 16], V-shaped slots, or arcuate slots [Fig. 16].
Claim 4  Reed, as discussed with respect to claim 1, discloses that the flow stop is one of a flow plug coupled to the inner conduit or an endcap 205 at the upper end of the inner conduit [Fig. 16; page 18, lines 17-22].
Claim 8  As discussed with respect to claim 1, Reed discloses method of preventing particulate fallback in a downhole tool 100,301 [Figs. 16,17,23-25,1,2; abstract], comprising: 
receiving fluid flow from a fluid pump 14 in fluid communication with the downhole tool [page 6, lines 18], the fluid flow received within a generally tubular inner conduit 200 [Reed uses the housing 302 of Figs. 23-25 for the inner conduit/sand bridge inducer 200 of Figs. 16,17; page 18, line 17 – page 19, line 23] having an upper end 226 and a lower end 214,216 and defining an inner flow path therebetween [page 19, line 19 – page 20, line 23] in which the fluid flow is received, the inner conduit coaxially positioned within a generally tubular housing 302 that defines an upper opening 309, a lower opening 307 and a passage 305 therebetween [page 22, lines 13-19; the 303 reference numeral in the Reed description should always be 302], the housing and the inner conduit forming an annulus therebetween; and 
forcing the fluid flow to deviate from the inner flow path in the inner conduit through a plurality of slots 206 in the inner conduit into the annulus between the inner conduit and the housing; 
wherein a flow stop 205 terminates the inner conduit at the upper end thereof, the flow stop plugging or capping the upper end of the inner conduit to force the fluid flow to deviate through the plurality of slots 206 [per end cap 205 closing off passage 204; page 18, line 17 – page 19, line 18].
Claim 10  Reed, as discussed with respect to claim 8, discloses that one or more slots in the plurality of slots 206 are lateral slots [Fig. 16], diagonal slots [Fig. 16], V-shaped slots, or arcuate slots [Fig. 16].
Claim 11  Reed, as discussed with respect to claim 8, discloses that the flow stop is one of a flow plug coupled to the inner conduit or an endcap 205 at the upper end of the inner conduit [Fig. 16; page 18, lines 17-22].

Claim 15  As discussed with respect to claims 1 and 8, Reed discloses a downhole assembly for particulate fallback prevention [Figs. 16,17,23-25,1,2; abstract], comprising: 
a downhole tool 100,301; 
a tool coupling connected to an uphole end of the downhole tool [the tool is shown as coupled at the uphole end in Figs. 1,2; page 6, lines 18]; and 
a pump coupling connected to a downhole end of the downhole tool [the tool is shown as coupled at the downhole end in Figs. 1,2; page 6, lines 18]; 
wherein the downhole tool includes a generally tubular housing [Reed uses the housing 302 of Figs. 23-25 for the inner conduit/sand bridge inducer 200 of Figs. 16,17; page 18, line 17 – page 19, line 23] and a generally tubular inner conduit 200 coaxially positioned within the housing to form an annulus in the housing, the inner conduit having an upper end 226 and a lower end 214,216 and defining an inner flow path therebetween, the inner conduit having a plurality of slots 206 therein that allow fluid to flow between the inner flow path and the annulus; and 
wherein a flow stop 205 terminates the inner conduit at the upper end thereof, the flow stop configured to plug or cap the upper opening and force fluid to flow through the plurality of slots 206 [per end cap 205 closing off passage 204; page 18, line 17 – page 19, line 18].
Claim 17  Reed, as discussed with respect to claim 15, discloses that one or more slots in the plurality of slots 206 are lateral slots [Fig. 16], diagonal slots [Fig. 16], V-shaped slots, or arcuate slots [Fig. 16].
Claim 18  Reed, as discussed with respect to claim 15, discloses that the flow stop is one of a flow plug coupled to the inner conduit or an endcap 205 at the upper end of the inner conduit [Fig. 16; page 18, lines 17-22].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Reed, in view of Nowitzki et al. (WO2018/052857) [Nowitzki].
Claim 2  Reed, as discussed with respect to claim 1, otherwise discloses all the limitations of this claim, but does not explicitly disclose a generally tubular outer conduit 
For controlling sand above an ESP, Nowitzki discloses a generally tubular outer conduit 215 coaxially positioned within a housing 200 such that an annulus in the housing is formed between the outer conduit and an inner member [Fig. 2A; abstract; para. 0048].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Reed to provide an outer conduit adjacent the coaxially positioned housing, as disclosed by Nowitzki.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that a the outer housing would be reinforced and/or that two materials could be used, with the outer providing optimum performance for the outside surface of the outer housing, while the inside material providing optimum performance for the annulus environment.
Claim 9  Reed, as discussed with respect to claim 8, otherwise discloses all the limitations of this claim, but does not explicitly disclose that forcing the fluid flow to deviate comprises forcing the fluid flow to deviate into a generally tubular outer conduit coaxially positioned within the housing such that the annulus in the housing is formed between the outer conduit and the inner conduit.
For controlling sand above an ESP, Nowitzki discloses a generally tubular outer conduit 215 coaxially positioned within a housing 200 such that an annulus in the housing is formed between the outer conduit and an inner member [Fig. 2A; abstract; para. 0048].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Reed to provide an outer conduit adjacent the coaxially positioned housing, as disclosed by 
Claim 16  Reed, as discussed with respect to claim 15, otherwise discloses all the limitations of this claim, but does not explicitly disclose a generally tubular outer conduit coaxially positioned within the housing such that the annulus in the housing is formed between the outer conduit and the inner conduit.
For controlling sand above an ESP, Nowitzki discloses a generally tubular outer conduit 215 coaxially positioned within a housing 200 such that an annulus in the housing is formed between the outer conduit and an inner member [Fig. 2A; abstract; para. 0048].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Reed to provide an outer conduit adjacent the coaxially positioned housing, as disclosed by Nowitzki.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that a the outer housing would be reinforced and/or that two materials could be used, with the outer providing optimum performance for the outside surface of the outer housing, while the inside material providing optimum performance for the annulus environment.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Reed, in view of Fielder et al. (US20170328190) [Fielder].
Claim 7  Reed, as discussed with respect to claim 1, discloses that the inner conduit/sand bridge inducer 200 of Figs. 16,17 is positioned within the outer housing 300, thus the base 214 will be adjacent the interior of such housing, and otherwise discloses all the limitations of this claim, but does not explicitly disclose at least one seal around the inner conduit adjacent the lower end of the inner conduit.
For controlling sand above an ESP, Fielder discloses at least one seal 26 around an inner conduit 16 adjacent the lower end of the inner conduit [Fig. 1; abstract; para. 0022].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Reed to include at least one seal, e.g., an O-ring, around the inner conduit adjacent the lower end of the inner conduit, as disclosed by Fielder.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that the integrity of the annulus would be enhanced by the base 214 being sealed against the interior of the housing 300.
Claim 14  Reed, as discussed with respect to claim 8, discloses that the inner conduit/sand bridge inducer 200 of Figs. 16,17 is positioned within the outer housing 300, thus the base 214 will be adjacent the interior of such housing, and otherwise discloses all the limitations of this claim, but does not explicitly disclose at least one seal around the inner conduit adjacent the lower end of the inner conduit.
For controlling sand above an ESP, Fielder discloses at least one seal 26 around an inner conduit 16 adjacent the lower end of the inner conduit [Fig. 1; abstract; para. 0022].
214 being sealed against the interior of the housing 300.

Claims 5, 6, 12, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Reed.
Claim 5  Reed, as discussed with respect to claim 1, discloses end pieces for tubulars, e.g., the end piece positioned within the outer conduit of Fig. 3, wherein the end piece has a shoulder portion that is abutted by the tubular/outer conduit, and otherwise discloses all the limitations of this claim, but does not explicitly disclose that the flow stop is a flow plug positioned within the upper end of the inner conduit.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Reed to provide a flow stop in the form of a flow plug having a closed end analogous to the endcap 205, and further having a flow plug shoulder abutted by the upper end of the inner conduit, such an abutment already familiar to Reed per the Fig. 3 embodiment.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that a manner by which to attach the endcap 205 would be drawn from Reed’s disclosed practices with respect to positioning end pieces to tubulars/conduits.
Claim 6  Reed, as discussed with respect to claim 1, discloses end pieces for tubulars, e.g., the end piece positioned within the outer conduit of Fig. 3, wherein the end piece has a shoulder portion that is abutted by the tubular/outer conduit, and otherwise discloses all the limitations of this claim, but does not explicitly disclose that the flow stop is a flow plug, the flow plug having a shoulder portion and the inner conduit abuts against the shoulder portion of the flow plug.  It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Reed to provide a flow stop in the form of a flow plug having a closed end analogous to the endcap 205, and further having a flow plug shoulder abutted by the upper end of the inner conduit, such an abutment already familiar to Reed per the Fig. 3 embodiment.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that a manner by which to attach the endcap 205 would be drawn from Reed’s disclosed practices with respect to positioning end pieces to tubulars/conduits.
Claim 12  Reed, as discussed with respect to claim 11, discloses end pieces for tubulars, e.g., the end piece positioned within the outer conduit of Fig. 3, wherein the end piece has a shoulder portion that is abutted by the tubular/outer conduit, and otherwise discloses all the limitations of this claim, but does not explicitly disclose that the flow stop is a flow plug positioned within the upper end of the inner conduit.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Reed to provide a flow stop in the form of a flow plug having a closed end analogous to the endcap 205, and further having a flow plug shoulder abutted by the upper end of the inner conduit, such an abutment already familiar to Reed per the Fig. 3 embodiment.  One of ordinary 205 would be drawn from Reed’s disclosed practices with respect to positioning end pieces to tubulars/conduits.
Claim 13  Reed, as discussed with respect to claim 11, discloses end pieces for tubulars, e.g., the end piece positioned within the outer conduit of Fig. 3, wherein the end piece has a shoulder portion that is abutted by the tubular/outer conduit, and otherwise discloses all the limitations of this claim, but does not explicitly disclose that the flow stop is a flow plug, the flow plug having a shoulder portion and the inner conduit abuts against the shoulder portion of the flow plug.  It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Reed to provide a flow stop in the form of a flow plug having a closed end analogous to the endcap 205, and further having a flow plug shoulder abutted by the upper end of the inner conduit, such an abutment already familiar to Reed per the Fig. 3 embodiment.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that a manner by which to attach the endcap 205 would be drawn from Reed’s disclosed practices with respect to positioning end pieces to tubulars/conduits.
Claim 19  Reed, as discussed with respect to claim 18, discloses end pieces for tubulars, e.g., the end piece positioned within the outer conduit of Fig. 3, wherein the end piece has a shoulder portion that is abutted by the tubular/outer conduit, and otherwise discloses all the limitations of this claim, but does not explicitly disclose that the flow stop is a flow plug positioned within the upper end of the inner conduit.
205, and further having a flow plug shoulder abutted by the upper end of the inner conduit, such an abutment already familiar to Reed per the Fig. 3 embodiment.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that a manner by which to attach the endcap 205 would be drawn from Reed’s disclosed practices with respect to positioning end pieces to tubulars/conduits.
Claim 20  Reed, as discussed with respect to claim 18, discloses end pieces for tubulars, e.g., the end piece positioned within the outer conduit of Fig. 3, wherein the end piece has a shoulder portion that is abutted by the tubular/outer conduit, and otherwise discloses all the limitations of this claim, but does not explicitly disclose that the flow stop is a flow plug, the flow plug having a shoulder portion and the inner conduit abuts against the shoulder portion of the flow plug.  It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Reed to provide a flow stop in the form of a flow plug having a closed end analogous to the endcap 205, and further having a flow plug shoulder abutted by the upper end of the inner conduit, such an abutment already familiar to Reed per the Fig. 3 embodiment.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that a manner by which to attach the endcap 205 would be drawn from Reed’s disclosed practices with respect to positioning end pieces to tubulars/conduits.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820. The examiner can normally be reached 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached at 469-295-9225. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676